FILED
                             NOT FOR PUBLICATION                            MAY 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEAN COTTLE,                                     No. 12-16013

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00271-JCM-
                                                 PAL
  v.

LAS VEGAS METRO POLICE                           MEMORANDUM *
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Sean Cottle appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action alleging constitutional violations in connection with his arrest

and detention. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal under 28 U.S.C. § 1915A(a), Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000), summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and a determination that a prisoner failed to exhaust administrative remedies

under the Prison Litigation Reform Act, Wyatt v. Terhune, 315 F.3d 1108, 1117

(9th Cir. 2003). We affirm.

      The district court properly dismissed Cottle’s claim based on defendant

O’Daniel’s alleged long-standing dislike and bias against him because Cottle failed

to identify a cognizable legal theory that would entitle him to relief on this claim.

See 28 U.S.C. § 1915A(b)(1); Shroyer v. New Cingular Wireless Servs., Inc., 622
F.3d 1035, 1041 (9th Cir. 2010) (“[D]ismissal for failure to state a claim is ‘proper

only where there is no cognizable legal theory or an absence of sufficient facts

alleged to support a cognizable legal theory.’” (citation omitted)).

      The district court properly granted summary judgment on Cottle’s claims

based on defendant O’Daniel’s allegedly perjured testimony at his criminal trial

because O’Daniel is immune from liability. See Briscoe v. LaHue, 460 U.S. 325,

326 (1983) (holding that law enforcement officers are immune from liability even

for perjured testimony).

      The district court properly concluded that Cottle failed to exhaust

administrative remedies with respect to his claims regarding the alleged


                                           2                                     12-16013
constitutional violations that occurred while Cottle was detained in the Clark

County Detention Center. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006)

(holding that “proper exhaustion” is mandatory and requires adherence to

administrative procedural rules); Sapp v. Kimbrell, 623 F.3d 813, 823-24 (9th Cir.

2010) (futility exception to the administrative exhaustion requirement requires that

the inmate establish “that he actually filed a grievance or grievances”).

      The district court did not abuse its discretion in denying Cottle’s request for

appointment of counsel because Cottle failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and the exceptional circumstances requirement).

      To the extent Cottle contends that the district court erred by failing to

address Cottle’s claims against the John Doe defendants, this argument is

unavailing because Cottle never amended his complaint to name these defendants,

nor did he serve them with process. Cottle’s contention that the Las Vegas

Metropolitan Police department accepted service on behalf of all defendants is

unsupported by the record.

      We do not consider matters neither developed in the district court nor

specifically and distinctly raised and argued in the opening brief. See Padgett v.




                                           3                                      12-16013
Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         4                    12-16013